Beck, J.
1. No error upon the part of the trial court is shown in those grounds of the motion for a new trial complaining of the admission of evidence.
2. Portions of the charge in this ease contain language the meaning of which is not altogether clear, but the controlling issue in the case was properly submitted to the jury; and in view of the evidence and the entire record, the verdict of the jury, which received the approval of the trial court, will not be disturbed.

Judgment, affirmed.


All the Justices concur.